DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 1, 42, have been amended; Claims 23-34, 36 have been canceled. Claims 1-22, 35, and 37-49 are subject to examination.

Acknowledgement is made to the Applicant’s remark to claim 47 to obviate the previous 35 U.S.C. 112(f) to claim 47. The previous 35 U.S.C. 112(f) to claim 47 is hereby withdrawn.

Response to Arguments
Applicant's arguments filed September  29, 2021 have been fully considered but they are not persuasive for the following reasons:

Applicant’s Argument:
	The applicant argues, on page 12 in substance that "CHANG and LJUNG do not disclose or suggest “determining that the UE has an uplink capability corresponding to a plurality of active uplink beams required for the UE, wherein the uplink capability corresponds to support for: at least one first active uplink beam, of the plurality of active uplink beams, being configured for physical uplink control channel transmissions and physical uplink shared channel transmissions, and a second active uplink beam, of the plurality of active uplink beams, being configured for physical uplink control channel transmissions,” as recited in claim 1, as amended.”

Examiner’s Response:
	The examiner respectfully disagrees. Chang teaches on page 4 that eNB may periodically transmit a BRS for a link of the set of active links. The eNB may also use a link of the set of active links of the UE for scheduling UL data or control signals, and transmit the BRS associated with the link, and an indication of the scheduled link to the UE.  Based on the received BRS for each link of the set of active links uses to track the UE and provide improved beamforming gain. The UE may further determine, based on the path loss value, and the associated power control identifier, a transmission power for the UL 

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 1-5, 11-14, 20, 21, 35, 37-40, 44, and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Chang Wenting et al. (Chang hereafter) (WO 2017/146773 A1) (See attached) in view of Ljung (Ljung hereafter) (US 20190335430 A1).

Regarding Claim 1, Chang teaches A method of wireless communication performed by a user equipment (UE), comprising:
determining that the UE has an uplink capability corresponding to a plurality of active uplink beams required for the UE (a set of possible links connecting a UE beam of the UE to a TRP beam of a TRP in the network), wherein the uplink capability corresponds to support for (Chang; [Page 7 line 24-page8 line6] … the UE 1 of the network 170, may have a set of possible links connecting a UE beam of the UE to a TRP beam of a TRP in the network 170.The UE may be configured on a subset of links of the set of possible links to transmit UL data and/or control signals. The configured subset of links for the UE may be referred to as a set of active links, a plurality of active links, or an active link set…as shown in Figure 4, a UE may have a set of active links. In more details, the UE 1 may have a set of active links: {(TRP A, Beam 1)-(UE 1, Beam 1); (TRP A, Beam 2)-(UE 1, Beam 2); and (TRP B, Beam 1)-(UE 1, Beam 2)}):
at least one first active uplink beam, of the plurality of active uplink beams, being configured for physical uplink control channel transmissions and physical uplink shared channel transmissions (Chang; [Page 10 line 2-14] …A UE may be configured with multiple sets of power control parameters each associated with a link of the set of active links … The TRP may receive a signal from the UE, wherein the signal may be transmitted using a transmission power determined based on a path loss value derived from a measurement of the BRS for the serving link. The signal may be received on a PUSCH, a PUCCH,), and
a second active uplink beam, of the plurality of active uplink beams, being configured for physical uplink control channel transmissions (Chang; [Page 10 line 10-14] …the TRP may receive a report of a measurement of the BRS by the UE for the link of the plurality of active links. The TRP may receive a signal from the UE, wherein the signal may be transmitted using a transmission power determined based on a path loss value derived from a measurement of the BRS for the serving link. The signal may be received on a PUCCH) and
Chang fails to explicitly teach, signaling the uplink capability to a base station
However, in the same field of endeavor, Ljung teaches, signaling the uplink capability to a base station (Ljung; [0090]…a control message 4001 including a beamforming capability of the UE 102 is transmitted by the UE 102 and received by the BS 101... The BS 101 may then determine a configuration information for a plurality of beams based on the beamforming capability)
	It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Chang to include the above recited limitations as taught by Ljung in order for the base station to determine a configuration information for a plurality of beams based on the beamforming capability  (Ljung; [0090]).

Regarding Claim 35, Chang teaches A method of wireless communication performed by a user equipment (UE), comprising:
determine that the UE has an uplink capability corresponding to a plurality of active uplink beams required for the UE (a set of possible links connecting a UE beam of the UE to a TRP beam of a TRP in the network), wherein the uplink capability corresponds to support for (Chang; [Page 7 line 24-page8 line6] … the UE 1 of the network 170, may have a set of possible links connecting a UE beam of the UE to a TRP beam of a TRP in the network 170. The UE may be configured on a subset of links of the set of possible links to transmit UL data and/or control signals. The configured subset of links for the UE may be referred to as a set of active links, a plurality of active links, or an active link set…as shown in Figure 4, a UE may have a set of active links. In more details, the UE 1 may have a set of active links: {(TRP A, Beam 1)-(UE 1, Beam 1); (TRP A, Beam 2)-(UE 1, Beam 2); and (TRP B, Beam 1)-(UE 1, Beam 2)}):
at least one first active uplink beam, of the plurality of active uplink beams, being configured for physical uplink control channel transmissions and physical uplink shared channel transmissions (Chang; [Page 10 line 2-14] …A UE may be configured with multiple sets of power control parameters each associated with a link of the set of active links … The TRP may receive a signal from the UE, wherein the signal may be transmitted using a transmission power determined based on a path loss value derived from a measurement of the BRS for the serving link. The signal may be received on a PUSCH, a PUCCH,), and
a second active uplink beam, of the plurality of active uplink beams, for physical uplink control channel transmissions (Chang; [Page 10 line 10-14] …the TRP may receive a report of a measurement of the BRS by the UE for the link of the plurality of active links. The TRP may receive a signal from the UE, wherein the signal may be transmitted using a transmission power determined based on a path loss value derived from a measurement of the BRS for the serving link. The signal may be received on a PUCCH) and
Chang fails to explicitly teach, signal the uplink capability to a base station
However, in the same field of endeavor, Ljung teaches, signal the uplink capability to a base station (Ljung; [0090]…a control message 4001 including a beamforming capability of the UE 102 is transmitted by the UE 102 and received by the BS 101... The BS 101 may then determine a configuration information for a plurality of beams based on the beamforming capability)
	It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Chang to include the above recited limitations as taught by Ljung in order for the base station to determine a configuration information for a plurality of beams based on the beamforming capability  (Ljung; [0090]).

Regarding Claim 47, Chang teaches a user equipment (UE) for wireless communication, comprising:
means for determining that the UE has an uplink capability corresponding to a plurality of active uplink beams required for the UE (a set of possible links connecting a UE beam of the UE to a TRP beam of a TRP in the network), wherein the uplink capability corresponds to support for (Chang; [Page 7 line 24-page8 line6] … the UE 1 of the network 170, may have a set of possible links connecting a UE beam of the UE to a TRP beam of a TRP in the network 170. The UE may be configured on a subset of links of the set of possible links to transmit UL data and/or control signals. The configured subset of links for the UE may be referred to as a set of active links, a plurality of active links, or an active link set…as shown in Figure 4, a UE may have a set of active links. In more details, the UE 1 may have a set of active links: {(TRP A, Beam 1)-(UE 1, Beam 1); (TRP A, Beam 2)-(UE 1, Beam 2); and (TRP B, Beam 1)-(UE 1, Beam 2)}):
at least one first active uplink beam, of the plurality of active uplink beams, being configured for physical uplink control channel transmissions and physical uplink shared channel transmissions (Chang; [Page 10 line 2-14] …A UE may be configured with multiple sets of power control parameters each associated with a link of the set of active links … The TRP may receive a signal from the UE, wherein the signal may be transmitted using a transmission power determined based on a path loss value derived from a measurement of the BRS for the serving link. The signal may be received on a PUSCH, a PUCCH,), and
a second active uplink beam, of the plurality of active uplink beams, for physical uplink control channel transmissions (Chang; [Page 10 line 10-14] …the TRP may receive a report of a measurement of the BRS by the UE for the link of the plurality of active links. The TRP may receive a signal from the UE, wherein the signal may be transmitted using a transmission power determined based on a path loss value derived from a measurement of the BRS for the serving link. The signal may be received on a PUCCH) and
Chang fails to explicitly teach, means for signaling the uplink capability to a base station
However, in the same field of endeavor, Ljung teaches, means for signaling the uplink capability to a base station (Ljung; [0090]…a control message 4001 including a beamforming capability of the UE 102 is transmitted by the UE 102 and received by the BS 101... The BS 101 may then determine a configuration information for a plurality of beams based on the beamforming capability)
	It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Chang to include the above recited limitations as taught by Ljung in order for the base station to determine a configuration information for a plurality of beams based on the beamforming capability  (Ljung; [0090]).

Regarding Claim 48, Chang teaches a non-transitory computer-readable medium storing computer executable code for wireless communication at a User Equipment (UE), comprising code to:
determine that the UE has an uplink capability corresponding to a plurality of active uplink beams required for the UE (a set of possible links connecting a UE beam of the UE to a TRP beam of a TRP in the network), wherein the uplink capability corresponds to support for (Chang; [Page 7 line 24-page8 line6] … the UE 1 of the network 170, may have a set of possible links connecting a UE beam of the UE to a TRP beam of a TRP in the network 170. The UE may be configured on a subset of links of the set of possible links to transmit UL data and/or control signals. The configured subset of links for the UE may be referred to as a set of active links, a plurality of active links, or an active link set…as shown in Figure 4, a UE may have a set of active links. In more details, the UE 1 may have a set of active links: {(TRP A, Beam 1)-(UE 1, Beam 1); (TRP A, Beam 2)-(UE 1, Beam 2); and (TRP B, Beam 1)-(UE 1, Beam 2)}):
at least one first active uplink beam, of the plurality of active uplink beams, being configured for physical uplink control channel transmissions and physical uplink shared channel transmissions (Chang; [Page 10 line 2-14] …A UE may be configured with multiple sets of power control parameters each associated with a link of the set of active links … The TRP may receive a signal from the UE, wherein the signal may be transmitted using a transmission power determined based on a path loss value derived from a measurement of the BRS for the serving link. The signal may be received on a PUSCH, a PUCCH,), and
a second active uplink beam, of the plurality of active uplink beams, for physical uplink control channel transmissions (Chang; [Page 10 line 10-14] …the TRP may receive a report of a measurement of the BRS by the UE for the link of the plurality of active links. The TRP may receive a signal from the UE, wherein the signal may be transmitted using a transmission power determined based on a path loss value derived from a measurement of the BRS for the serving link. The signal may be received on a PUCCH) and
Chang fails to explicitly teach, signal the uplink capability to a base station
However, in the same field of endeavor, Ljung teaches, signal the uplink capability to a base station (Ljung; [0090]…a control message 4001 including a beamforming capability of the UE 102 is transmitted by the UE 102 and received by the BS 101... The BS 101 may then determine a configuration information for a plurality of beams based on the beamforming capability)
	It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Chang to include the above recited limitations as taught by Ljung in order for the base station to determine a configuration information for a plurality of beams based on the beamforming capability  (Ljung; [0090]).

Regarding Claims 2 and 37, Chang-Ljung teaches, the claim 1 and 35, 
Chang fails to explicitly teach, wherein the second active uplink beam is not used for uplink data
However, in the same field of endeavor, Ljung teaches, wherein the second active uplink beam is not used for uplink data (Ljung; [0080] … the UE may not allow for contemporaneously communicating at least one pilot signal on one or more beams and communicating payload data on one or more further beams).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Chang to include the above recited limitations as taught by Ljung in order for the base station to determine a configuration information for a plurality of beams based on the beamforming capability  (Ljung; [0090]).

Regarding claims 3 and 38, Chang-Ljung teaches,   The claim 1 and 35, 
Chang fails to explicitly teach, wherein the uplink capability corresponds to a minimum downlink capability corresponding to a one or more active downlink beams
However, in the same field of endeavor, Ljung teaches, wherein the uplink capability corresponds to a minimum downlink capability corresponding to a one or more active downlink beams (Ljung; [0047] … a downlink (DL) control message may be communicated which includes this configuration information for the one or more beams. Then, at least one pilot signal is communicated on the one or more beams and in accordance with the respective configuration information).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Chang to include the above recited limitations as taught by Ljung in order for the base station to determine a configuration information for a plurality of beams based on the beamforming capability (Ljung; [0090]).

Regarding claims 4 and 39, Chang-Ljung teaches,   The claim 1 and 35, 
Chang fails to explicitly teach, wherein the uplink capability is signaled separately from a minimum downlink capability corresponding to one or more active downlink beams
However, in the same field of endeavor, Ljung teaches, wherein the uplink capability is signaled separately from a minimum downlink capability corresponding to one or more active downlink beams (Ljung; [0058-0063] … the antenna patch 1023 may include… at least 32 antennas. Generally, the antenna patch 1023 of the UE 102 may include fewer antennas 1024 than the antenna patch 1013 of the BS 101… In multi-beam operation, beam sweeping operation can be required, particularly in scenarios where there is no or limited transmit/receive reciprocity at the BS 101 and/or at the UE 102).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Chang to include the above recited limitations as taught by Ljung in order for the base station to determine a configuration information for a plurality of beams based on the beamforming capability  (Ljung; [0090]).

Regarding claims 5 and 40, Chang-Ljung teaches,   The claim 1 and 35, 
Chang fails to explicitly teach, wherein a common spatial relation is used for transmission across all uplink control resources and all uplink data resources
However, in the same field of endeavor, Ljung teaches, wherein a common spatial relation is used for transmission across all uplink control resources and all uplink data resources (Ljung; [0043] … Facilitating beamforming may, in turn, facilitate spatial multiplexing and high bandwidths, e.g., above 6 GHz or 10 GHz or even above 50 GHz. By using a certain set of antenna weights, a well-defined spatial profile of the wireless transmission via the plurality of antenna elements…The spatial profile may define a certain width and amplitude of the beam).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Chang to include the above recited limitations as taught by Ljung in order for the base station to determine a configuration information for a plurality of beams based on the beamforming capability  (Ljung; [0090]).

Regarding Claims 11 and 44, Chang-Ljung teaches,   the claim 1 and 35, 
Chang fails to explicitly teach, wherein two spatial relations are used for transmission across different uplink control resources, and wherein one of the two spatial relations is used for transmission across different uplink data resources
However, in the same field of endeavor, Ljung teaches wherein two spatial relations are used for transmission across different uplink control resources, and wherein one of the two spatial relations is used for transmission across different uplink data resources (Ljung; UE can communicate one or more pilot signals contemporaneously with payload data).
{using the same signal or pilot signals contemporaneously with payload data} 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Chang to include the above recited limitations as taught by Ljung in order for the base station to determine a configuration information for a plurality of beams based on the beamforming capability  (Ljung; [0090]).

Regarding claim 12, Chang-Ljung teaches, the method of claim 1, 
Chang fails to explicitly teach, wherein two active uplink beams are configured for uplink control, and wherein each of the two active uplink beams depend on a respective one of two active downlink control beams
However, in the same field of endeavor, Ljung teaches, wherein two active uplink beams are configured for uplink control, and wherein each of the two active uplink beams depend on a respective one of two active downlink control beams (Ljung; [0091-0094] the UE 102 receives the one or more pilot signals 4003 on a plurality of beams for which the configuration information has been provided with the control message 4002 in 5002… one or more UL pilot signals 4013 are transmitted by the UE 102 and received by the BS 101).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Chang to include the above recited limitations as taught by Ljung in order for the base station to determine a configuration information for a plurality of beams based on the beamforming capability  (Ljung; [0090]).

Regarding claim 13, Chang-Ljung teaches, the method of claim 12, 
Chang fails to explicitly teach, wherein each of the two active uplink beams depend on a respective one of the two active downlink control beams when the UE supports beam correspondence between uplink beams and downlink beams
However, in the same field of endeavor, Ljung teaches, wherein each of the two active uplink beams depend on a respective one of the two active downlink control beams when the UE supports beam correspondence between uplink beams and downlink beams (Ljung; [0094] … UE 102 transmits the one or more pilot signals 4013 on a plurality of beams which the configuration information has been provided with the control message 4002 in 5012).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Chang to include the above recited limitations as taught by Ljung in order for the base station to determine a configuration information for a plurality of beams based on the beamforming capability  (Ljung; [0090]).

Regarding claim 14, Chang-Ljung teaches,    the method of claim 12, 
Chang fails to explicitly teach, wherein a spatial relation of a particular active uplink beam, of the two active uplink beams, maps to a transmission configuration indicator (TCI) state of a first active downlink control beam of the two active downlink control beams
However, in the same field of endeavor, Ljung teaches, wherein a spatial relation of a particular active uplink beam, of the two active uplink beams, maps to a transmission configuration indicator (TCI) state of a first active downlink control beam of the two active downlink control beams (Ljung; [0095] The of the one or more pilot signals 4013 may facilitate sounding of the wireless link 111. In particular, such spatial propagation paths 151 may be identified by means of a receive property of the one or more pilot signals 4013).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Chang to include the above recited limitations as taught by Ljung in order for the base station to determine a configuration information for a plurality of beams based on the beamforming capability  (Ljung; [0090]).

Regarding claim 20, Chang-Ljung teaches, the method of claim 1, 
Chang fails to explicitly teach, wherein the minimum capability is a capability to support two or more active uplink beams for all uplink control resources and all uplink data resources
However, in the same field of endeavor, Ljung teaches, wherein the minimum capability is a capability to support two or more active uplink beams for all uplink control resources and all uplink data resources (Ljung; [0094] In 5013, one or more UL pilot signals 4013 are transmitted by the UE 102 and received by the BS 101. Different ones of the one or more UL pilot signals 4013 are transmitted by the UE 102 using different beams. In particular, the UE 102 transmits the one or more pilot signals 4013 on a plurality of beams, which the configuration information has been provided with the control message 4002 in 5012).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Chang to include the above recited limitations as taught by Ljung in order for the base station to determine a configuration information for a plurality of beams based on the beamforming capability  (Ljung; [0090]).

Regarding claim 21, Chang-Ljung teaches, the method of claim 20, 
Chang fails to explicitly teach, wherein two or more spatial relations are configured for transmission across different uplink control resources and uplink data resources
However, in the same field of endeavor, Ljung teaches, wherein two or more spatial relations are configured for transmission across different uplink control resources and uplink data resources (Ljung; [0082] in 8004, at least one pilot signal is communicated on the one or more beams and in accordance with the configuration information … Communicating the at least one pilot signal may occur at least partly contemporaneously on different beams of the one or more beams).
{one pilot signal may occur contemporaneously being the same on different beams which teaches spatial relations are configured for transmission}
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Chang to include the above recited limitations as taught by Ljung in order for the base station to determine a configuration information for a plurality of beams based on the beamforming capability  (Ljung; [0090]).

Regarding claim 49, Chang-Ljung teaches, the method of claim 1, 
Chang teaches, wherein the uplink capability has a minimum requirement to support one active uplink beam for uplink control and uplink data, and a one active uplink beam for uplink control.( Chang; [Page 7 line 29-30]… The UE may be configured on a subset of links of the set of possible links to transmit UL data and/or control signals… [Page 10 line 2-4]… A UE may be configured with multiple sets of power control parameters each associated with a link of the set of active links.).

Claims 6-8, 10, 15, 17, 18, 41, 43, and 45  are rejected under 35 U.S.C. 103 as being unpatentable over Chang-Ljung in view of Zhang et al. (Zhang hereafter) (US 20190253108 A1) (IDS provided).

Regarding Claims 6 and 41, Chang-Ljung teaches,   the claim 1 and 35, 
Chang-Ljung fails to explicitly teach, wherein the second active uplink beam depends on one of two active downlink control beams such that a spatial relation of the second active uplink beam is updated when a spatial relation of the one of the two active downlink control beams changes.
However, in the same field of endeavor, Zhang teaches wherein the second active uplink beam depends on one of two active downlink control beams such that a spatial relation of the second active uplink beam is updated when a spatial relation of the one of the two active downlink control beams changes (Zhang; [0036] … The downlink beam or beams include transmit beam or beams at base station's side and receive beam or beams at UE's side. With this downlink beam choice, the UE at step 5 selects a corresponding uplink beam and transmits its next quantum of data to the base station on that selected uplink beam or beams) (See fig.3).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Chang-Ljung to include the above recited limitations as taught by Zhang in order to reduce the  signalling overhead (Zhang; [0037])

Regarding Claim 7, Chang-Ljung-Zhang teaches,   the method of claim 6,
Chang-Ljung fails to explicitly teach wherein a spatial relation of the second active uplink beam maps to a transmission configuration indicator (TCI) state of the one of the two active downlink control beams that satisfies a condition
However, in the same field of endeavor, Zhang teaches wherein a spatial relation of the second active uplink beam maps to a transmission configuration indicator (TCI) state of the one of the two active downlink control beams that satisfies a condition (Zhang; [0036] At step 1 of FIG. 3 the base station transmits a downlink beam-specific reference signal to the UE on multiple downlink beams, … The UE measures these at step 3, … reference signal received power RSRP and/or reference signal received quality RSRQ, and reports these measurement results to the base station).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Chang-Ljung to include the above recited limitations as taught by Zhang in order to reduce the  signalling overhead (Zhang; [0037])

Regarding claim 8, Chang-Ljung-Zhang teaches, the method of claim 7, 
Chang-Ljung fails to explicitly teach wherein the condition is that the one of the two active downlink control beams is associated with a downlink control identifier having a smaller identifier value, in a current bandwidth part, than the other of the two active downlink control beams
However, in the same field of endeavor, Zhang teaches wherein the condition is that the one of the two active downlink control beams is associated with a downlink control identifier having a smaller identifier value, in a current bandwidth part, than the other of the two active downlink control beams (Zhang; [0036]… the base station evaluates the reported measurement results, selects which downlink beam or beams are to be used).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Chang-Ljung to include the above recited limitations as taught by Zhang in order to reduce the  signalling overhead (Zhang; [0037]).

Regarding Claims 10 and 43, Chang-Ljung teaches,   the claim 1 and 35, 
Chang-Ljung fails to explicitly teach wherein the second active uplink beam does not depend on any active downlink control beams such that a spatial relation of the second active uplink beam is not updated when a transmission configuration indicator (TCI) state of any active downlink control beams changes
However, in the same field of endeavor, Zhang teaches wherein the second active uplink beam does not depend on any active downlink control beams such that a spatial relation of the second active uplink beam is not updated when a transmission configuration indicator (TCI) state of any active downlink control beams changes (Zhang; [0039]…the disparity between the downlink and uplink is so great that reciprocity does not select a suitable uplink beam at all, in which case step 6 will follow immediately after the UE sends its first batch of data at step 5 on the uplink beam that was put into use during that step of the basic protocol 310).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Chang-Ljung to include the above recited limitations as taught by Zhang in order to reduce the  signalling overhead (Zhang; [0037]).

Regarding Claim 15, Chang-Ljung teaches, the method of claim 14,
Chang-Ljung fails to explicitly teach, wherein the particular active uplink beam is associated with a smaller spatial relation identifier between the two active uplink beams, and wherein the first active downlink control beam is associated with a downlink control identifier having a smaller identifier value, in a current bandwidth part, between the two active downlink control beams
However, in the same field of endeavor, Zhang teaches,  wherein the particular active uplink beam is associated with a smaller spatial relation identifier between the two active uplink beams, and wherein the first active downlink control beam is associated with a downlink control identifier having a smaller identifier value, in a current bandwidth part, between the two active downlink control beams (Zhang; [0023] FIG. 4B illustrates 8 possible spatial beams of a UE and various subsets of them which may be identified when triggering the enhanced uplink beam).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Chang-Ljung to include the above recited limitations as taught by Zhang in order to reduce the  signalling overhead (Zhang; [0037]).

Regarding Claims 17 and 45, Chang-Ljung teaches,   the claim 1 and 35, 
Chang-Ljung fails to explicitly teach, wherein the two active uplink beams do not depend on two active downlink control beams supported by the UE for a minimum capability corresponding to a number of active downlink beams
However, in the same field of endeavor, Zhang teaches, wherein the two active uplink beams do not depend on two active downlink control beams supported by the UE for a minimum capability corresponding to a number of active downlink beams (Zhang; [0039-0048] … the disparity between the downlink and uplink is so great that reciprocity does not select a suitable uplink beam at all… Once triggered, the UE at step 7 transmits an uplink beam selection reference signal (U-BRS) on one or more beams, which the network then measures and evaluates at step 8).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Chang-Ljung to include the above recited limitations as taught by Zhang in order to reduce the  signalling overhead (Zhang; [0037]).

Regarding Claim 18, Chang-Ljung-Zhang teaches,     the method of claim 17, 
Chang-Ljung fails to explicitly teach, wherein the two active uplink beams do not depend on the two active downlink control beams when the UE does not have a capability to support beam correspondence between uplink beams and downlink beams
However, in the same field of endeavor, Zhang teaches,  wherein the two active uplink beams do not depend on the two active downlink control beams when the UE does not have a capability to support beam correspondence between uplink beams and downlink beams (Zhang; [0041-0051] the selected downlink beam is not or is no longer a suitable proxy for selecting the uplink beam.…in which case anytime the enhanced uplink beam selection protocol 320 is invoked the network will trigger it with 1-bit signalling and the UE will respond by sending its U-BRS on all of its possible uplink beams).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Chang-Ljung to include the above recited limitations as taught by Zhang in order to reduce the  signalling overhead (Zhang; [0037]).

Claims 9 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Chang-Ljung-Zhang in view of Frenne et al.(Frenne hereafter)(20200252951 A1).

Regarding Claims 9 and 42, Chang-Ljung teaches,   the claim 1 and 35, 
Chang-Ljung fails to explicitly teach wherein the second active uplink beam is indicated to the UE indicates a relation, of the second active uplink beam, that maps to a transmission configuration indicator (TCI) state of the one of the two active downlink control beams
However, in the same field of endeavor, Zhang teaches wherein the second active uplink beam is indicated to the UE indicates a relation, of the second active uplink beam, that maps to a transmission configuration indicator (TCI) state of an two active downlink control beam (Zhang; [0036] …downlink beam or beams are to be used going forward with this UE, and notifies the UE of the network's choice of downlink beam. The downlink beam or beams include transmit beam or beams at base station's side).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Chang-Ljung to include the above recited limitations as taught by Zhang in order to reduce the  signalling overhead (Zhang; [0037]).
Chang-Ljung -Zhang fails to explicitly teach, indicated to the UE in a medium access control (MAC) control element (CE), wherein the MAC-CE indicates a spatial relation 
However, in the same field of endeavor, Frenne teaches, indicated to the UE in a medium access control (MAC) control element (CE), wherein the MAC-CE indicates a spatial relation (Frenne; [0050] It has been further agreed that NR supports a similar indication of spatial QCL assumption for the reception of a user-specific DL control channel (PDCCH), except that the indication is to be contained in a MAC Control Element (MAC-CE) (L2 signaling) in contrast to a DCI message (L1 signaling).)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Chang-Ljung-Zhang to include the above recited limitations as taught by Frenne in order to support indication of spatial quasi-co-location (Frenne; [0049]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chang-Ljung-Zhang  in view of  Guan et al. (Guan hereafter) (US 20200068548 A1).

Regarding Claim 16, Chang-Ljung-Zhang teaches, the method of claim 12, 
Chang-Ljung-Zhang fails to explicitly teach, wherein the two active uplink beams are indicated to the UE in a medium access control (MAC) control element (CE), wherein the MAC-CE indicates at least a first spatial relation, of a particular active uplink beam of the two active uplink beams, that maps to a transmission configuration indicator (TCI) state of a first active downlink control beam of the two active downlink control beams
However, in the same field of endeavor, Guan teaches,  wherein the two active uplink beams are indicated to the UE in a medium access control (MAC) control element (CE), wherein the MAC-CE indicates at least a first spatial relation, of a particular active uplink beam of the two active uplink beams, that maps to a transmission configuration indicator (TCI) state of a first active downlink control beam of the two active downlink control beams (Guan; [0267-0271] … a spatial relation that is designated for a physical uplink control channel PUCCH by using the MAC-CE activation signaling,… obtaining a TCI indication of a physical downlink shared channel PDSCH and a TCI state of the RRC configuration through mapping from downlink control information DCI according to an indication of the MAC-CE activation signaling;).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Chang-Ljung-Zhang to include the above recited limitations as taught by Guan in order to use the Media Access Control-control element (MAC-CE) activation signaling (Guan; [0268]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chang-Ljung-Zhang  in view of Sun (Sun hereafter) (US 20190394664 A1).

Regarding claim 19, Chang-Ljung-Zhang teaches, the method of claim 17, 
Chang-Ljung-Zhang fails to explicitly teach, wherein the at least one first active uplink beam and the second active uplink beam are indicated to the UE in a medium access control (MAC) control element (CE).
However, in the same field of endeavor, Sun teaches,   wherein the at least one first active uplink beam and the second active uplink beam are indicated to the UE in a medium access control (MAC) control element (CE) (Sun; [0046] …transmitting the beam management information to the terminal through Radio Resource Control (RRC) signaling, Medium Access Control (MAC) layer Control Element (CE) and/or Physical layer Downlink Control Indicator (DCI), in order for the terminal to report the beam information or transmit the uplink beam).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Chang-Ljung-Zhang to include the above recited limitations as taught by Sun in order to configuring the beam management information (Sun; [0047]).

Claims 22 and 46 is rejected under 35 U.S.C. 103 as being unpatentable over Chang-Ljung in view of  Zeng et al. (Zeng hereafter) (US 20170223690 A1).

Regarding Claims 22 and 46, Chang-Ljung teaches,   the claim 1 and 35, 
Chang-Ljung fails to explicitly teach, wherein the plurality of active uplink beams includes an uplink beam determined based at least in part on a random access procedure in addition to one, or more active uplink beams determined in a connected mode
However, in the same field of endeavor, Zeng teaches,   wherein the plurality of active uplink beams includes an uplink beam determined based at least in part on a random access procedure in addition to one or more active uplink beams determined in a connected mode (Zeng; [0026] … the processing unit determines that the UE is in the first coverage area, receive physical random access channel (Physical Random Access Channel, PRACH for short) configuration information that is sent by the network device by using one broadcast beam; the third sending unit is configured to send a random access preamble to the network device by using an uplink beam on a time-frequency resource indicated by the PRACH configuration information).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Chang-Ljung to include the above recited limitations as taught by Zeng in order to configure the UE in coverage (Zeng; [0026]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416     


/AJIT PATEL/Primary Examiner, Art Unit 2416